108 F.3d 1372
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William E. MATTINGLY, Plaintiff--Appellant,v.JOEY'S BAR AND GRILL;  Joseph Minardi, III, Defendants--Appellees,andOne Unknown Personal Injury Insurance Carrier, Defendant.
No. 96-1733.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1997.Decided March 10, 1997.

William E. Mattingly, Appellant Pro Se.  Jeffrey Kent Phillips, STEPTOE & JOHNSON, Charleston, West Virginia, for Appellees.
Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order granting summary judgment in this diversity action.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Mattingly v. Joey's Bar and Grill, No. CA-95-245-2 (S.D.W.Va. May 14, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.